      Case 1:09-cr-01016-DLC Document 163 Filed 06/11/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :           09Cr1016-04 (DLC)
                                         :
 FELIX SANTIAGO III,                     :                  ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     A hearing on the violation of supervised release is

scheduled for Monday, June 29, 2020 at 10:00 am.         In light of

the ongoing COVID-19 pandemic, it is hereby

     ORDERED that the June 29 proceeding will take place by

Skype for Business videoconference, if the defendant consents

and if the Skype for Business platform is reasonably available.

To access the conference, paste the following link into your

https://meet.lync.com/fedcourts-nysd/anthony_sampson/ZYCFYDXX.

     To use this link, you may need to download software to use

Skype’s videoconferencing features.1       Participants are directed

to test their videoconference setup in advance of the conference

-- including their ability to access the link above.          Defense

counsel shall assist the defendant in testing his



1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
      Case 1:09-cr-01016-DLC Document 163 Filed 06/11/20 Page 2 of 6



videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who do not have an Office 365 account may use the

“Join as Guest” option.     When you successfully access the link,

you will be placed in a “virtual lobby” until the conference

begins.   Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured

to work with Skype for Business.         For further instructions

concerning Skype for Business and general guidelines for

participation in video and teleconferencing, visit https://

nysd.uscourts.gov/covid-19-coronavirus.

     If you intend to join the conference from an Apple device,

you should ensure that you are running a version of Skype for

Business that was published on or after April 28, 2020.2          Users

running earlier versions have encountered an issue in which

Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Skype for




2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.

                                     2
      Case 1:09-cr-01016-DLC Document 163 Filed 06/11/20 Page 3 of 6



Business, may access the conference audio using the following

credentials:

          Call-in number:         917-933-2166
          Conference ID:          902016427

    IT IS FURTHER ORDERED that by Friday, June 19, 2020,

defense counsel shall file a letter informing the Court whether

the defendant consents and whether counsel and the defendant

have successfully tested Skype for Business.        If the defendant

consents, but the defendant and counsel are unable to

successfully test Skype for Business, the June 29 hearing will

proceed as a telephone conference, as opposed to a Skype for

Business videoconference.     If the hearing proceeds as a

telephone conference, the parties shall use the following dial-

in credentials, which are also accessible to the press and

public:

          Dial-in:                888-363-4749
          Access code:            4324948

    IT IS FURTHER ORDERED that should the defendant consent to

proceed by videoconference, defense counsel shall discuss the

attached Waiver of Right to be Present at Criminal Proceeding

with the defendant.    If the defendant is able to sign the form

(either personally or, in accordance with Standing Order 20-MC-

174 of March 27, 2020, by defense counsel), defense counsel

shall file the executed form at least 24 hours prior to the

proceeding.    In the event the defendant consents, but counsel is


                                     3
         Case 1:09-cr-01016-DLC Document 163 Filed 06/11/20 Page 4 of 6



unable to obtain or affix the defendant’s signature on the form,

the Court will conduct an inquiry at the outset of the

proceeding to determine whether it is appropriate for the Court

to add the defendant’s signature to the form.



Dated:       New York, New York
             June 11, 2020


                                         ____________________________
                                                 DENISE COTE
                                         United States District Judge




                                        4
              Case 1:09-cr-01016-DLC Document 163 Filed 06/11/20 Page 5 of 6
                                                                                                           April 10, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                           CRIMINAL PROCEEDING
                                          ,                                        -CR-     ( )( )
                                               Defendant.
-----------------------------------------------------------------X



___        Supervised Release Conference

           I understand that I have a right to appear before a judge in a courtroom in the Southern District of New
           York at the time the conditions of my release on supervision or my remand to custody are discussed. I have
           discussed these rights with my attorney and wish to give up these rights for the period of time in which
           access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my
           attorney and I be permitted to participate by telephone, or if it is reasonably available by videoconferencing,
           in any conference with the court at which such conditions or my remand are discussed.

Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.

Date:                  ____________________________
                       Signature of Defense Counsel


                       ____________________________
                       Print Name
            Case 1:09-cr-01016-DLC Document 163 Filed 06/11/20 Page 6 of 6



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          2
